DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 are pending in the application.
	In Applicant’s response filed 03/17/2021, claim 1 was amended.  These amendments have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedford (US Patent 2,709,286).
	Re Claim 1:  Bedford discloses a component fastening structure in which a first component (12) and a second component (18) are mutually connected by a bolt (10) and a nut (42), wherein: 
the first component (12) includes a through hole (the opening through the left-hand side of molding 12, as shown in Fig. 5, forming the gap between edge portions 14, 15) through which a shaft portion (38) of the bolt is inserted vertically, a seating face (formed by the surfaces of edge portion 14, 15) on which a head (20) of the bolt is mounted near an upper end opening of 
the bolt (10) includes two arm parts (the arms of plate 20, shown at bearing surfaces 22, 24) which are formed on the head (20) to protrude in mutually opposite directions on a straight line orthogonal to the axial direction (along the axis of shaft portion 38) of the bolt; 
an interval between the two rotation preventing wall portions (i.e. the width between the outer surfaces of recesses 16, 17) is smaller than a distance between tip ends (the furthest spaced portions of bearing surfaces 22, 24) of the two arm parts; 
the seating face sides of the two lifting suppressing portions (the surfaces of the right-hand side of molding 12, as shown in Fig. 5, forming portions of recesses 16, 17 that contact the right-hand side of plate 20) are opposed to upper surfaces (the right-hand surfaces of plate 20, as shown in Fig. 5) of the two arm parts; and 
the two arm parts and the two rotation preventing wall portions are configured so that when the head (20) of the bolt is rotated from a state (for example, if the plate is rotated counter-clockwise from the position in Figs. 3 and 4) in which the two arm parts are located outside of grooves (16, 17) at a lower side of the two lifting suppressing portions, tip portions of the two arm portions are inserted into (in the position shown in Figs. 3 and 4) the grooves (16, 17) at the lower side of the two lifting suppressing portions and are engaged with surfaces at an inner side of the grooves to restrict a rotation of the head.

    PNG
    media_image1.png
    650
    401
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 206495873, submitted by Applicant with the IDS filed 06/04/2020) in view of Bedford (US Patent 2,709,286).
Re Claim 1:  Wang discloses a component fastening structure (see Figs. 1-3) in which a first component and a second component are mutually connected by a bolt and a nut, wherein: 
the first component (2) includes a through hole (at 1 in Fig. 2) through which a shaft portion (3; Fig. 1) of the bolt (1) is inserted vertically, a seating face (at 2; Fig. 2) on which a head (5; Fig. 1) of the bolt is mounted near an upper end opening of the through hole, two rotation preventing wall portions (8 and 8; Figs. 2 and 3; particularly at the first bending part 82; Fig. 2) which are formed near the seating face at both sides of the head to position the head between them, and two lifting suppressing portions (second extension portions 84; Fig. 2) which are formed at positions apart above the seating face (at 2; Fig. 2) on the two rotation preventing wall portions (82) and protruded at least partly toward the head side; 
the bolt (1) includes two arm parts (6 and 6; Figs. 1 and 3) which are formed on the head (5) to protrude in mutually opposite directions on a straight line orthogonal to the axial direction of the bolt; 
an interval between the two rotation preventing wall portions (8, 8) is smaller than (see Fig. 3) a distance between tip ends of the two arm parts (6, 6); and 


    PNG
    media_image2.png
    446
    247
    media_image2.png
    Greyscale
			
    PNG
    media_image3.png
    343
    283
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    406
    428
    media_image4.png
    Greyscale

Wang fails to disclose wherein the two arm parts and the two rotation preventing wall portions are configured so that when the head of the bolt is rotated from a state in which the two arm parts are located outside of grooves at a lower side of the two lifting suppressing portions, 
Bedford teaches the use of a component fastening structure in which a first component (12) and a second component (18) are mutually connected by a bolt (10) and a nut (42), wherein the first component (12) includes two rotation preventing wall portions (the walls forming the outer edges of recesses 16, 17) and two lifting suppressing portions (the surfaces of the right-hand side of molding 12, as shown in Fig. 5, forming portions of recesses 16, 17 that contact the right-hand side of plate 20); the bolt (10) includes two arm parts (the arms of plate 20, shown at bearing surfaces 22, 24) which are formed on the head (20) to protrude in mutually opposite directions on a straight line orthogonal to the axial direction (along the axis of shaft portion 38) of the bolt; and further wherein the two arm parts and the two rotation preventing wall portions are configured so that when the head (20) of the bolt is rotated from a state (for example, if the plate is rotated counter-clockwise from the position in Figs. 3 and 4) in which the two arm parts are located outside of grooves (16, 17) at a lower side of the two lifting suppressing portions, tip portions of the two arm portions are inserted into (in the position shown in Figs. 3 and 4) the grooves (16, 17) at the lower side of the two lifting suppressing portions and are engaged with surfaces at an inner side of the grooves to restrict a rotation of the head, for the purpose of securely retaining the plate in position within the grooves (16, 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Wang such that the two arm parts and the two rotation preventing wall portions are configured so that when the head of the bolt is rotated from a state in which the two arm parts are located outside of grooves at a lower side of the two lifting suppressing portions, tip portions of the two arm portions are inserted into the grooves at the lower side of the two lifting suppressing portions and are engaged with surfaces at an inner side Bedford, for the purpose of ensuring that the plate is securely retained in position within the grooves.
Re Claim 2:  Wang further discloses a component fastening structure significantly as claimed and further, wherein the two rotation preventing wall portions (8 and 8; Figs. 2 and 3; particularly at the first bending part 82; Fig. 2) are two first ribs formed on the first component (2), and the two lifting suppressing portions (second extension portions 84; Fig. 2) are two second ribs which are formed continuously to the two first ribs.
Wang does not explicitly disclose wherein the first component is integrally made of metal or resin.  Wang appears to be silent as to the specific materials used.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Wang such that the first component is integrally made of metal or resin, for the purpose of optimizing strength, weight, and material costs of the first component, and since such as design choice would have been within the skill of the art. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2 have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, the new grounds of rejection were necessitated by the newly added claim limitations to claim 1.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678